Citation Nr: 9917882	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the reduction in rating for the residuals of Bell's 
palsy from 20 percent to 10 percent, effective January 1, 
1995, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991.  This appeal arises from an October 1994 rating 
decision of the Togus, Maine, regional office (RO) which 
determined that a proposed reduction from 20 percent to 10 
percent was warranted for the residuals of Bell's palsy.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in January 1997 for the purpose of obtaining 
additional medical evidence and to afford due process to the 
veteran, and it has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  By a rating action dated in April 1992, service 
connection for the residuals of Bell's palsy was granted and 
a 20 percent disability evaluation was assigned.

2.  After reviewing the report of a VA examination conducted 
in June 1994, the RO issued a July 1994 rating action in 
which it proposed to reduce the disability evaluation 
assigned to the veteran's residuals of Bell's palsy from 20 
percent to 10 percent.

3.  In an October 1994 rating action, the decision to reduce 
the evaluation of the veteran's residuals of Bell's palsy to 
10 percent was implemented, effective from January 1, 1995.

4.  Improvement in the residuals of Bell's palsy is 
manifested by "mild" facial asymmetry with "no" 
demonstrable muscle weakness of eyelid closure, smile, or 
frown.



CONCLUSION OF LAW

The criteria for restoration of the 20 percent evaluation 
assigned for the residuals of Bell's palsy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
3.344, Part 4, to include §§ 4.1, 4.2, 4.10, 4.20, 4.124a, 
Diagnostic Code 8207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal that the veteran sought 
treatment for facial paralysis shortly after discharge.  In 
October 1991, the veteran reported that he had experienced a 
tingling in the right side of his face in January 1991, and 
that it had been recurring since that time.  He said his face 
became totally paralyzed during his last drill.  He indicated 
that he had had a severe pain in the right side of his face 
24 hours prior to this occurring.  On examination, the 
veteran had no movement to the right side of his face.  He 
could not blink.  There was point tenderness to the cheek 
bone area.  He was referred to the ears, nose, and throat 
(ENT) clinic.  The November 1991 consultation report 
indicated that the veteran suffered from idiopathic Bell's 
palsy with minimal return of function.

In November 1991, the veteran filed a claim for service 
connection for Bell's palsy.

The veteran was afforded a VA general medical examination in 
December 1991.  He reported that he first noticed symptoms of 
his Bell's palsy in August.  He said he noticed weakness on 
the right side of his face and that his right eye was puffed 
up.  He stated that he had experienced some recovery since 
that time, but that he still suffered from weakness on the 
right side of his face.  He also complained that his right 
eye formed tears when he ate, and that the eye did not 
typically form tears on its own.  He denied any loss of taste 
sensation.  Pupils were equal and reactive to light and 
accommodation.  Extraocular muscles were intact.  The facial 
musculature was asymmetrical with right-sided facial weakness 
apparent with smile and frown.  The weakness seemed to 
involve all three (3) divisions of the trigeminal nerve.  The 
impression was residuals of Bell's palsy.  The examiner 
opined that the veteran's residual right-sided facial 
weakness would be permanent.  The examiner also noted that 
the veteran was scheduled to see an otolaryngologist in 
January 1992.

Service connection for the residual's of Bell's palsy was 
granted in April 1992.  The RO found that a 20 percent 
disability evaluation was warranted because the evidence 
showed that the veteran suffered from severe incomplete 
paralysis manifested primarily by asymmetry in the face and 
tearing in the eye.  The 20 percent evaluation was effective 
May 9, 1991.

As part of a routine evaluation of his service-connected 
disability, the veteran was afforded a VA neurological 
examination in June 1994.  He stated that his right cheek 
became "stiff" and his right eye "wider" in cold weather.  
He maintained that his right eye watered when he ate.  He 
said he occasionally drooled, and that his speech became 
slurred with any alcohol intake.  When drinking liquids, the 
veteran indicated that he would occasionally dribble from the 
right side of his mouth.  However, he noted that the 
dribbling symptom had improved.  He felt that his condition 
had reached its plateau after an initial improvement.  He 
denied pain or numbness.  On physical examination, there was 
"mild facial asymmetry" with mild flattening of the right 
nasal labial fold at rest.  This was not particularly 
prominent to the casual observer.  The veteran's right eye 
appeared slightly smaller than the left.  There was no 
demonstrable muscle weakness of eyelid closure, smile, frown, 
or normal speech and facial movements.  The diagnosis was 
right-sided Bell's palsy with residuals.

In July 1994, pursuant to 38 C.F.R. § 3.105(e), the RO issued 
a rating decision that proposed a reduction in the evaluation 
of the veteran's service-connected Bell's palsy from 20 
percent to 10 percent.  Noting that the June 1994 examination 
showed no demonstrable muscle weakness, the RO held that the 
evidence showed that the veteran's Bell's palsy had 
"improved" and now warranted a 10 percent evaluation.  The 
veteran's service-connected disability was found to be 
moderately disabling.

The veteran was sent a letter that referenced the proposed 
reduction that same month.  Therein, he was advised that the 
reduction would not become final until 60 days from the date 
of the letter.  Within those 60 days, he was also informed 
that he could submit evidence showing that the proposed 
reduction should not be taken.

In September 1994, the veteran, through his representative, 
reported that he had been seen recently at the Togus VA 
Medical Center (VAMC).  He said he was scheduled to see a 
neurologist in November.  He requested a stay of the 
reduction proposal so that the report of the examination 
could be reviewed.  He also asked that his medical records be 
obtained and considered.

By a rating action dated of October 1994, the disability 
evaluation for the veteran's service-connected Bell's palsy 
was reduced from 20 percent to 10 percent from January 1, 
1995.  Noting that the veteran had indicated that he was 
scheduled to see a VA neurologist in November 1994, the RO 
stated that the action to reduce the veteran's rating for 
Bell's palsy would be implemented.  The RO said it would 
consider the neurologist's report as part of a claim for an 
increased rating.

The veteran filed a substantive appeal in January 1995.  He 
said the RO erred in its decision to reduce his disability 
evaluation for Bell's palsy from 20 percent to 
10 percent.  He indicated that he had a tendency to bite the 
inside of his right cheek.  He asserted that his right eye 
would tear heavily when he ate, and that he would drool 
liquids from the right side of his mouth when he consumed 
liquids.  The veteran complained of slurred speech with 
alcohol consumption.  He contended that all his symptoms were 
made worse by cold weather.  He stated the function of the 
right side of his face had not fully returned.

A November 1994 consultation report from the neurology clinic 
of the Togus VAMC was associated with the claims folder.  The 
veteran complained of right eye tearing with food consumption 
and fatigue.  He added that he would also experience slurred 
speech with fatigue.  He said that his left eye would tear 
without tearing in the right eye.  On examination, there was 
no sign of facial palsy.  There was no sensory change or 
cranial nerve upset.  Pupil fundi, extraocular muscles, and 
ears were normal.  Upper limb, lower limb, power, 
coordination, and sensation were also normal.  The impression 
was minor residuals of Bell's palsy.

In June 1995, the 10 percent disability rating assigned to 
the veteran's service-connected Bell's palsy was continued.  
The RO determined that the evidence did not demonstrate 
symptomatology to warrant a 20 percent evaluation, severe 
incomplete paralysis.  A supplemental statement of the case 
was issued to the veteran that same month.

In January 1997, the matter was Remanded by the Board for 
additional development and to afford due process to the 
veteran.  The Board noted that the December 1991 VA 
examination report had indicated that the veteran had been 
scheduled for an otolaryngology examination and that that 
report had never been obtained and associated with the claims 
folder.  The findings of the report, if in fact the 
examination occurred, were held to be probative of the issue 
on appeal.  As such, the RO was asked to obtain the report of 
the examination and give it full consideration.  The Board 
also observed that neither the Statement of the Case nor the 
Supplemental Statement of the Case contained a proper 
citation to the laws and regulations considered in the 
determination to reduce the disability rating of the 
veteran's service-connected disability.  The RO was asked to 
correct this omission.

In a letter dated in February 1997, the RO requested that the 
veteran submit the names and addresses for any and all 
medical care providers who had treated him for Bell's palsy.  
The veteran responded in April 1997 by indicating that, since 
August 1991, he had received treatment through Miles Memorial 
Hospital, Dr. Greene, the Newport Naval Hospital, the Marine 
Corps Drill Center, and the Togus VAMC.

A January 1992 consultation from the otolaryngology clinic at 
the Togus VAMC was associated with the claims folder.  The 
veteran complained of right facial paralysis since August 
1991.  He said facial electrical stimulation had revealed a 
nonfunctioning facial nerve.  Since that time, he reported a 
gradual return of function to the right facial region.  He 
complained that his residual dysfunction included problems 
with drinking liquids, occasional drooling, and a definite 
cosmetic dysfunction.  An examination of the face in general 
revealed good forehead motion bilaterally.  There was good 
closure of the right eye; that was, the veteran had a good 
Bell's phenomenon, but there was incomplete closure of the 
right eye.  There was less than adequate function of the 
nose.  The veteran had good facial and lip symmetry.  
However, with any forced type of smile, there was an obvious 
weakness of the right side.  The assessment was incomplete 
recovery of a right facial paralysis.  The examiner opined 
that a complete recovery was unlikely.

Medical records from Miles Memorial Hospital dated from 
August 1991 show that the veteran sought treatment for 
complaints of a 24-hour history of right facial paralysis.  
At that time, there was an absence of the right 7th cranial 
nerve function.  The veteran was unable to use any facial 
muscles innervated by the right facial nerve.  The impression 
was acute cranial nerve 7th palsy (Bell's palsy).  The 
examiner indicated that Dr. Green had been consulted, and 
that he agreed with the treatment approach.

Outpatient treatment records from the Togus VAMC dated from 
December 1991 to September 1994 revealed that the veteran 
received evaluations and treatment for, but not limited to, 
Bell's palsy.  Of note, the veteran was seen in March 1992 
for a follow up examination.  The examiner noted that there 
appeared to be "some further return."  The veteran had 
fairly good facial symmetry at rest.  However, there was 
still some noticeable dysfunction with motion both voluntary 
and involuntary.  The veteran had good corneal closure.  The 
examiner felt that the veteran's condition was stable, and 
that there was no reason for him to return.

The veteran was afforded a VA neurology examination in July 
1997.  He complained of a tightness of his right facial 
muscles in the cold weather and slackening in the warm 
weather.  He said the slackening caused some further opening 
of a palpebral fissure.  He stated his right eye continued to 
tear when he ate, and that the eye had a tendency to not 
close completely when he slept.  He also complained of 
hypersensitivity of vision in the right eye.  On examination, 
the veteran's pupils were normally reactive.  There was "no 
evidence of facial weakness or asymmetry."  There was no 
distinct change in facial sensation except perhaps to 
pinprick.  Corneal reflexes were normal.  The palate, tongue 
and mouth moved symmetrically.  The 7th cranial nerve 
appeared to be the only affected nerve.  There was no 
distinct evidence on evaluation of any residual motor 
weakness.  There was no neuritis or neuralgia.  The examiner 
opined that the veteran's disability was mild and incomplete.  
The principle symptom referable to the Bell's palsy was the 
occurrence of crocodile tear lacrimation during eating.

In a letter dated in August 1997, the Newport Naval Hospital 
reported that all its medical records pertaining to the 
veteran were maintained by the National Personnel Records 
Center (NPRC).

In May 1998, the RO informed the veteran that it had been 
unable to obtain his medical records from Dr. Green.  The RO 
asked that he complete the proper release information so that 
another attempt could be made.  The veteran was also advised 
that he could obtain and submit the records from Dr. Green or 
any other medical care provider who had treated his Bell's 
palsy.  No response was received from the veteran.

In July 1998, the NPRC reported that no additional service 
medical records could be located including those from the 
Newport Naval Hospital.

The 10 percent disability rating assigned to the veteran's 
service-connected Bell's palsy was continued in July 1998.  
The RO held there was no evidence to support a higher 
evaluation.  Moreover, the RO noted that the veteran's 
disability was described as mild and incomplete at his most 
recent VA examination.  The veteran was sent a supplemental 
statement of the case in July 1998.  The supplemental 
statement case did not contain a summary of the laws and 
regulations pertaining to the reduction of evaluations.

In its May 1999 Informal Hearing Presentation, the veteran' 
representative argued that a restoration of the 20 percent 
disability evaluation was warranted due to a procedural 
defect.  The representative asserted that the RO had failed 
to take into consideration the provision of 38 C.F.R. 3.344 
in the rating action that reduced the veteran from 20 percent 
to 10 percent.  He stated that this oversight required the VA 
to void that rating action because a reduction required 
contemplation of all the relevant laws and regulations.

II.  Analysis

Initially, the Board finds that the appellant's claim for 
restoration of a 20 percent rating for the residuals of 
Bell's palsy is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim is a 
plausible one.  Moreover, as all evidence necessary to an 
equitable disposition of the veteran's claim was obtained by 
the RO, the VA has fulfilled its duty to assist.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.

In addressing the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a), which provides in 
pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

Here, the veteran's disability evaluation had been in effect 
for less than five (5) years.

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1998).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, following the June 1994 VA 
examination, the RO issued the July 1994 rating decision 
proposing to reduce the rating of the veteran's service-
connected Bell's palsy to 10 percent.  The RO stated that the 
decision would not become final until the veteran was 
afforded full due process.  The veteran was notified of the 
proposed reduction by letter dated in July 1994.  In October 
1994, the RO issued a rating decision reducing the veteran's 
service-connected rating for the residuals of Bell's palsy 
from 20 percent to 10 percent, effective January 1, 1995.

Compliance with 38 C.F.R. §§ 3.105 and 3.344, however, is not 
solely determinative of the issue of whether the reduction in 
rating was proper.  In any rating reduction case, the RO is 
required to ascertain, based upon review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

Bell's palsy is evaluated pursuant to 38 C.F.R. § 4.124a 
including Diagnostic Code 8207, impairment of the seventh 
(facial) cranial nerve.  The evaluation for seventh (facial) 
cranial nerve paralysis is dependent upon the degree of loss 
of innervation of the facial muscles.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis.  A 
20 percent evaluation requires severe incomplete paralysis. A 
30 percent rating requires complete paralysis.

A review of the claims file reveals that the veteran 
experienced an improvement with respect to the residuals of 
his Bell's palsy.  At the time of his December 1991 VA 
examination, the veteran complained of residual weakness on 
the right side of his face and tear formation from his right 
eye when he ate.  Objectively, facial musculature was 
asymmetrical with right-sided facial weakness apparent with 
smile and frown.  The report of this examination was used in 
assigning the 20 percent disability rating.  Similar findings 
were also made in the January 1992 consultation report from 
the otolaryngology clinic.  While good facial and lip 
symmetry were observed, there was an obvious weakness of the 
right side of the veteran's face with any forced type of 
smile.  He also had less than adequate function of his nose.  
Further, he was unable to completely shut his right eye.

Conversely, the June 1994 VA neurological examination report 
shows that the veteran's facial asymmetry was merely 
described as "mild."  There was also "no" evidence of 
demonstrable muscle weakness of eyelid closure, smile, or 
frown.  The Board acknowledges that mild flattening of the 
right nasal labial fold was still present, and that the 
veteran continued to complain of atypical manifestations on 
the right side of his face and tear formation from his right 
eye when he ate.  Nevertheless, a comparison of the findings 
from the December 1991 and January 1992 examinations and the 
examination conducted in June 1994 clearly shows that the 
residuals of the veteran's service-connected disability 
improved.  The veteran's ability to close his eye, smile, and 
frown without demonstrable muscle weakness reflects an actual 
change in the disability.

In sum, the Board finds that the aforementioned medical 
evidence, most notably, the veteran's ability to close his 
right eye, smile, and frown without muscle weakness, is 
sufficient to establish that the veteran's service-connected 
Bell's palsy has improved.  His current 10 percent disability 
rating is proper.  There is no evidence of record that 
suggests that he has anything greater than mild incomplete 
paralysis of the 7th cranial nerve.  Therefore, the 
restoration of a 20 percent rating is not warranted.

The veteran's representative has argued that the October 1994 
rating action which reduced the disability rating from 20 
percent to 10 percent should be voided because of the RO's 
failure to consider the provisions of 38 C.F.R. § 3.344.  As 
referenced above, the provisions of 38 C.F.R. § 3.344 only 
apply to ratings which have continued for long periods at the 
same level (5 years or more).  The veteran's 20 percent 
rating was in effect for less than five (5) years.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by the RO's failure to consider 
38 C.F.R. § 3.344.

Finally, in its 1997 Remand, the RO was asked to issue a 
supplemental statement of the case that included a proper 
citation to the laws and regulations considered in the 
determination to reduce the disability rating of the 
veteran's service-connected disability.  The July 1998 
supplemental statement of case did not contain a summary of 
the laws and regulations pertaining to the reduction of 
evaluations.  However, a closer scrutiny of the July 1994 
rating action which proposed the reduction shows that the 
veteran was essentially apprised of the pertinent laws and 
regulations.  The rating decision contained a citation to 38 
C.F.R. § 3.105(e), a discussion of the rating criteria, and 
an analysis indicating that the veteran's disability had 
improved.  As such, the Board finds that there is no need for 
an additional Remand for purposes of comporting with the 
earlier Remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(the Court held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand).


ORDER

Restoration of the 20 percent disability evaluation for the 
service-connected residuals of Bell's palsy is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

